


Exhibit 10.22

 

COMFORT SYSTEMS USA, INC.

2006 Equity Incentive Plan

Restricted Stock Award Agreement

 

Comfort Systems USA, Inc.

675 Bering Drive, Suite 400

Houston, Texas  77057

 

Ladies and Gentlemen:

 

The undersigned (“Employee”) (i) acknowledges that he or she has received an
award (the “Award”) of restricted stock from Comfort Systems USA, Inc., a
Delaware corporation (the “Company”), under the Company’s 2006 Equity Incentive
Plan (the “Plan”), subject to the terms set forth below and in the Plan;
(ii) further acknowledges receipt of a copy of the Plan as in effect on the date
hereof; and (iii) agrees with the Company as follows:

 

1.                                       Effective Date.  This Agreement shall
take effect as of November 17, 2010, which is the date of grant of the Award.

 

2.                                       Shares Subject to Award.  The Award
consists of 10,000 shares (the “Shares”) of common stock of the Company
(“Stock”).  Employee’s rights to the Shares are subject to the restrictions
described in this Agreement and the Plan (which is incorporated herein by
reference with the same effect as if set forth herein in full) in addition to
such other restrictions, if any, as may be imposed by law.  In the event that
any provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern.

 

3.                                       Meaning of Certain Terms.  Except as
otherwise expressly provided in this Agreement, all terms used herein shall have
the same meaning as in the Plan.  The term “vest” as used herein with respect to
any Share means the lapsing of the restrictions described herein and in the Plan
with respect to such Share, which entitles Employee to transfer the Share and to
retain such Share after a termination of employment.

 

4.                                       Nontransferability of Shares.  The
Shares acquired by Employee pursuant to this Agreement shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until such
time as they become vested under Section 7 of this Agreement.

 

5.                                       Forfeiture Risk.  Except as provided in
Section 7(c) of this Agreement, if Employee ceases to be employed by the Company
and its subsidiaries for any reason, including death, any then unvested Shares
acquired by Employee hereunder shall be immediately forfeited upon such
termination with no consideration due to Employee.  Employee hereby (i) appoints
the Company as his or her attorney-in-fact to take such actions as may be
necessary or appropriate to effectuate a transfer of the record ownership of any
such Shares that are unvested and forfeited hereunder, (ii) agrees to deliver to
the Company, as a precondition to the issuance of any certificate or
certificates with respect to unvested Shares hereunder, one or more stock
powers, endorsed in blank, with respect to such Shares, and (iii) agrees to sign
such other

 

--------------------------------------------------------------------------------


 

William George III

 

powers and take such other actions as the Company may reasonably request to
accomplish the transfer or forfeiture of any unvested Shares that are forfeited
hereunder.

 

6.                                       Retention of Certificates.  Any
certificates representing unvested Shares shall be held by the Company. Employee
agrees that the Company may give stop transfer instructions to the depository to
ensure compliance with the provisions hereof.

 

7.                                       Vesting of Shares.  The Shares acquired
hereunder shall vest in accordance with the provisions of this Section 7 and
applicable provisions of the Plan, as follows:

 

(a)                                  [Intentionally omitted.]

 

(b)                                 Subject to Sections 7(c) and 7(d) below, and
provided that Employee is then, and since the date of grant has continuously
been, employed by the Company or its subsidiaries, then the Shares shall vest as
follows:

 

3,334 on November 17, 2011;

 

3,333 on November 17, 2012; and

 

3,333 on November 17, 2013.

 

provided, however, that, not withstanding anything to the contrary in this
Section 7(b), any unvested Shares that have not earlier been forfeited shall
vest immediately in the event of (i) a “Change in Control,” as defined in
Employee’s change in control agreement, if any, with the Company, or (ii) if
Employee and Company have not entered into a change in control agreement, in the
event the Company experiences a “Change in Control” as defined herein.

 

(c)                                  Notwithstanding anything to the contrary in
Section 7(b) above, if Employee retires from the Company at a time when the sum
of his or her age in whole years and his or her years of service with the
Company (as determined in a manner consistent with the method used for purposes
of determining vesting under the Comfort Systems USA, Inc. 401(k) Plan) is at
least 75, Employee shall be deemed to satisfy the continuous employment
condition set forth in Section 7(b) on each vesting date following retirement. 
The number of Shares that vest will in all cases be determined in accordance
with the provisions of Section 7(a) above.

 

(d)                                 Notwithstanding anything to the contrary in
Sections 7(b) or 7(c) above, the Committee may, in its sole discretion, reduce
the number of Shares vesting on any date pursuant to this Award, and may cause
any unvested Shares under this Award to be forfeited, based on the individual
performance of Employee as compared with specific individual goals, which may be
based on objective or nonobjective factors related to Employee’s performance.

 

--------------------------------------------------------------------------------


 

8.                                       Legend.  Any certificates representing
unvested Shares shall be held by the Company, and any such certificate shall
contain a legend substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS
USA, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to Employee.

 

9.                                       Voting Rights; Dividends, etc.  As of
the date of grant, Employee shall have the right to vote the Shares (to the same
extent as any other holder of Stock), and the right, subject to this Section 9,
to receive dividends on the Shares, unless and until the Shares are forfeited as
provided for in Section 7 of this Agreement.  Unless the Committee determines
otherwise, payment of any cash dividend, additional shares of Stock, any other
securities of the Company and any other property distributed with respect to the
Shares shall be deferred until the Shares vest and are no longer subject to
forfeiture under the terms of this Agreement (and shall be subject to forfeiture
upon forfeiture under Section 7 above of any unvested Shares to which such
deferred dividends relate). The dividends or distributions allocable to the
Shares shall be paid or delivered to the Participant on the vesting date for the
Shares to which the dividends or distributions relate, but only to the extent
such Shares vest under the terms of this Agreement.

 

10.                                 Sale of Vested Shares.  Employee understands
that he or she will be free to sell any Share only once it has vested, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the vesting or transfer of such Share; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
company policies and the requirements of federal and state securities laws.

 

11.                                 Certain Tax Matters.  Employee expressly
acknowledges the following:

 

 

a.                                       Employee has been advised to confer
promptly with a professional tax advisor to consider whether Employee should
make a so-called “83(b) election” with respect to the Shares.  Any such
election, to be effective, must be made in accordance with applicable
regulations and within thirty (30) days following the grant date of this Award. 
The Company has made no recommendation to Employee with respect to the
advisability of making such an election.

 

b.                                      The award or vesting of the Shares
acquired hereunder, and the payment of dividends with respect to such shares,
may give rise to “wages” subject to withholding.  Employee expressly
acknowledges and agrees that his or her rights hereunder are subject to his or
her satisfaction of any applicable tax withholdings associated with such award,
vesting or payment by:  (i) delivering cash (including check, money order or
wire transfer made payable

 

--------------------------------------------------------------------------------


 

to the order of the Company), (ii) having the Company withhold a portion of the
Shares to be delivered hereunder having a Fair Market Value equal to the minimum
tax withholding amount for such taxes, or (iii) delivering to the Company shares
of Stock having a Fair Market Value equal to the minimum tax withholding amount
for such taxes.

 

12.                                 Definition: Change in Control.  For the
purpose of Section 7(b)(ii) herein, a “Change in Control” shall be deemed to
have occurred if:

 

a.                                       any person (including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended, and more than one person acting as a group), other than
the Company, or an employee benefit plan of the Company, or any entity
controlled by either, acquiring directly or indirectly the beneficial ownership
of any voting security of the Company and if immediately after such acquisition
such person is, directly or indirectly, the beneficial owner of voting
securities representing 50% or more of the total voting power of all of the
then-outstanding voting securities of the Company, provided that if any one
person, or more than one person acting as a group, owned more than 50% of the
total fair market value or total voting power of Company stock as of the date of
this Agreement, the acquisition of additional stock by the same person or
persons shall not be deemed to be a Change in Control;

 

b.                                      the date a majority of the following
individuals are replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election:
(i) the individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Original Directors”); (ii) the individuals who
thereafter are elected to the Board of Directors of the Company and whose
election, or nomination for election, to the Board of Directors of the Company
was approved by a vote of at least two-thirds of the Original Directors then
still in office (such directors becoming “Additional Original Directors”
immediately following their election); and (iii) the individuals who are elected
to the Board of Directors of the Company and whose election, or nomination for
election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds of the Original Directors and Additional Original Directors
then still in office (such directors also becoming “Additional Original
Directors” immediately following their election); or

 

c.                                       any one person, or more than one person
acting as a group, acquiring (or who has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of the assets of the Company
immediately before such acquisition or acquisitions.

 

--------------------------------------------------------------------------------


 

13.                                 Entire Agreement.  The Plan and this
Agreement constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Employee with
respect to the subject matter hereof.

 

 

Very truly yours,

 

 

 

 

 

/s/ William George III

 

William George III

 

 

The foregoing Restricted Stock

 

Award Agreement is hereby accepted:

 

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

/s/ Trent Mckenna

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Trent McKenna

 

 

Its:

Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------
